DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15-17, 22-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsushita (US 2004/0255999) in view of Yakimov et al. (US 2009/0159677) and further in view of Rotzoll et al. (US 2008/0283118)


Re Claim 15; Matsushita discloses A solar panel (101) comprising: one or more subsets of solar cells, (102 are divided into 4 subset) disposed with a rigid panel (covering member made from glass par. 0066) wherein each subset of solar cells comprises multiple individual solar cells 
one or more integrated power converters (103) electrically coupled to each of the subsets of solar cells; and, one or more encapsulant layer (covering member) housing the subsets of solar cells. (Fig. 6 and par 0091, abstract,--  solar cell module which has a plurality of stacked solar cells including an amorphous microcrystal silicon type three-layer structure, covered with a covering member composed of an ethylene-tetrafluoroethylene copolymer (ETFE), an ethylene-vinyl acetate copolymer (EVA), and polyethylene terephthalate (PET))
Matsushita does not discloses one or more encapsulant layers housing the subsets of solar cells and the integrated power converters, and wherein the integrated power converter are positioned behind the subsets of solar cells on the non-light-receiving sides of the subsets of the solar cells and between an encapsulant layer and the subsets of solar cells.
However Yakimov discloses in an analogous art a photovoltaic assembly 165, the inverter 166 and the coil 67 are all encapsulated within the barrier encapsulation 168 and the AC voltage output of the coil may be supplied to a grid or may be converted to DC and stored in a storage device. (Fig. 11 and Par. 0054)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have encapsulated the photovoltaic device and the converter motivated by the desire to protect the electronics of both the converter and the photovoltaics panels from the environment. 
	The combination of Matsushita in view of Yakimov does not disclose wherein the integrated power converter are positioned behind the subset of solar cells on the non-light receiving side of the subsets of the solar cells. 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have located the inverter behind the subset of solar cells on the non-light receiving side of the subsets of the solar cells in order to minimize heating of the PV module by the inverter and to provide for convective air flow surrounding the inverter to dissipate heat generation. (See par 0013 of Rotzoll)

Re Claim 16; Matsushita discloses wherein the integrated power converters convert one or more DC voltages or currents generated by the subsets of solar cells to one or more DC output voltages or currents. (Fig. 1, 103 is a DC-DC converter which voltage to another voltage)

Re Claim 17; Matsushita discloses wherein the integrated power converter comprises a plurality of electrical components established on a single integrated circuit.(converters comprises switches diodes capacitors etc. )

Re Claim 22; Matsushita discloses further comprising a glass superstrate located above the one or more subsets of solar cells.  (par. 0066, the cover member is made of glass and therefore would be located above the cells)

Re Claim 23; Matsushita discloses wherein the one or more integrated power converters are DC-AC inverters.  (Par.0073)

Re Claims 24 and 25; Matsushita discloses wherein each power converter of the one or more integrated power converters generates AC.

However single and multiphase ac generated by the inverter or converters were known and it would have been obvious to generate either a single or multiphase AC power based on the requirement of the load. 

Re Claim 26; Matsushita discloses wherein the AC outputs from the one or more integrated power converters are coupled together to form an AC distribution bus.  (Fig. 1)

Re Claims 27 and 31; Matsushita discloses wherein each power converter of the one or more integrated power converters generates AC.
Matsushita does not disclose wherein the AC distribution bus is disposed between a first encapsulant layer and a second encapsulant layer and wherein the one or more subsets of solar cells are separated from the one or more integrated power converters by a single encapsulant layer of the one or more encapsulant layers.
However location or placement of the Ac distribution bus would be determined by the location of the load and it would have been obvious to one of the ordinary skill in the art at the time of the invention to dispose the AC distribution bus between the first and second encapsulant layers motivated by the desire to protect the terminals from the environment and also for easy access to the load.

Re Claim 28; Matsushita discloses wherein each power converter of the one or more integrated power converters has contacts for DC input and contacts for AC output as disclosed above. 
Matsushita does not disclose the location of the contacts on the same side of the power converter.  
However based on the location of the loads in reference to the solar panel  it would have been obvious to one of the ordinary skill in the art the time of the invention to locate both the ac and the dc terminals of the inverter on the same side so that power is transferred to the load effectively. 

Re Claim 29; Matsushita discloses wherein each power converter of the one or more integrated power converters has contacts for DC input located on the opposite side of the power converter from contacts for AC output.  (Fig. 7)

Re Claim 30; Matsushita discloses wherein an encapsulant layer (604) of the one or more encapsulant layers is disposed over the one or more integrated power converters.  (Fig. 6, 602 is a power converter)
 
Re Claim 32; Matsushita discloses, further comprising a DC-to-AC inverter coupled to the one or more integrated power converters. (Par. 0073)


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsushita in view of Yakimov et al. (US 2009/0159677) and further in view of  Rotzoll and Rubin et al. (US 2009/0025778)

Re Claim 18; Matsushita discloses one or more solar cells as discussed above. Matsushita does not disclose further comprising shadow bypass control circuitry for bypassing one or more solar cells.
However Rubin discloses shadow bypass control circuitry for bypassing one or more solar cells. (Par. 0014)
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to have bypassed one or more cells of the in order to provide appropriate power to the load. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-18, 22-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
03/22/2021
Primary Examiner, Art Unit 2836